        Case 2:19-cv-01267-CLM Document 36 Filed 05/24/21 Page 1 of 2                     FILED
                                                                                 2021 May-24 PM 12:09
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

JEANETTA PLEASANT,                         }
                                           }
      Plaintiff,                           }
                                           }
v.                                         }     Case No. 2:19-CV-01267-CLM
                                           }
SOCIAL SECURITY                            }
ADMINISTRATION,                            }
ADMINISTRATOR,                             }
                                           }
      Defendant.                           }


                           ORDER TO SHOW CAUSE

      This case is before the court on Defendant’s second motion to compel

discovery responses. Doc. 35.      Plaintiff Pleasant is ORDERED to show cause

in writing on or before June 1, 2021, why this court should not DISMISS her claims

for failure to prosecute. See Fed. R. Civ. P. 41(b). Specifically, Plaintiff must

address why she has failed to respond to communications from Defendant, failed to

provide discovery responses that Plaintiff previously ensured were forthcoming, and

failed to comply with the court’s first order compelling Plaintiff to provide said

responses. See Docs. 33, 34, 35. Failure to respond to this order shall result in the

dismissal of this action with prejudice.
 Case 2:19-cv-01267-CLM Document 36 Filed 05/24/21 Page 2 of 2




DONE and ORDERED this 24th day of May, 2021.



                            _________________________________
                            COREY L. MAZE
                            UNITED STATES DISTRICT JUDGE
